Citation Nr: 9914471	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-25 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant, and his daughter


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1943 to June 
1946.  He also had verified periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the U.S. Army Reserve from June 1946 to December 1965, 
and the Georgia Army National Guard from December 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claims for 
service connection for hearing loss, hypertension and heart 
disease.  In a Form 21- 4138 filing, dated in October 1997, 
the appellant withdrew his claims for service connection for 
hypertension and heart disease.  See 38 C.F.R. § 20.204(b) 
(1998).  Additionally, by way of a reply letter dated in 
March 1999, he withdrew his request for a personal hearing 
before a member of the Board.  See 38 C.F.R. § 20.702(d) 
(1998).  The Board will proceed accordingly.


REMAND

The appellant contends, in essence, that his bilateral 
sensorineural hearing loss disability stems from his exposure 
to acoustic trauma during his period of active service and/or 
during his ACDUTRA and INACDUTRA service with the U.S. Army 
Reserves and the Georgia Army National Guard.  Specifically, 
during his October 1997 appearance before the RO, he 
testified to noise exposure to rifles and 60 millimeter 
mortar rockets during his period of active service.  He also 
testified to 24 years of Reserve service in a heavy weapons 
company which entailed the firing of 4.2 inch mortar rockets 
and other heavy artillery during his summer camp and monthly 
reserve training.  He further testified that he was never 
issued ear protection.  The Board is of the opinion that the 
appellant should be afforded a VA audiology examination in 
order to determine the etiology of his bilateral 
sensorineural hearing loss disability.

Accordingly, this case is REMANDED for the following action:

1.  The RO should inform the appellant of his 
right to present any additional evidence or 
argument while the case is in remand status, to 
include any private medical evidence which he may 
want to submit.  See Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992);  Booth v. Brown, 8 
Vet.App. 109 (1995); and Falzone v. Brown, 
8 Vet.App. 398 (1995).

2.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
audiology examination for the purpose of 
determining the etiology of his bilateral 
sensorineural hearing loss disability.  In this 
regard, the examiner should express opinion as to 
whether it is least as likely as not that the 
appellant's bilateral sensorineural hearing loss 
disability was the result of noise exposure during 
his active, ACDUCTRA and INACDUTRA service.  In 
rendering an opinion, the examiner should set 
forth in detail and reflect his view of the entire 
evidentiary record.  Accordingly, the claims 
folder and a copy of this remand should be made 
available to the examiner.

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

5.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for bilateral sensorineural 
hearing loss disability with consideration given 
to all of the evidence of record, including any 
additional medical evidence obtained by the RO 
pursuant to this remand.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant should 
be furnished a Supplemental Statement of the Case 
and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










